Title: From James Madison to Richard Cutts, 5 May 1818
From: Madison, James
To: Cutts, Richard


Dr. Sir
May 5. 1818
Do me the favor to have the inclosed handed to the Editors of the Nal. Messenger in George Town who will return you a small balance & a receipt.
Mrs. M. writes to her Sister, I believe. I can add nothing but that we have been for some days again got back to Winter. The mountains before us, as far to the South as they are visible, are covered with snow half way down their sides. Our fruits, the Cherries & peaches at least, are almost wholly destroyed: and abt. ¼ or 1/5 of my wheat, being of the forward sort, and getting into the joint, has also been cut down by the frost. It may possibly be resuscitated, if the weather be hereafter very favorable; but the crop must in that case be much diminished. I have never known the Wheat fields generally in this quarter [to] wear so bad an aspect from the seasons alone. As yet they are unattacked by the fly; who may be retarding like his food by the slow progress of the spring. We wish to believe that a mortal blow has been given him, by the extry. severity of the weather, so much out of season. Affy. yrs.
James Madison
